OFFICE OF THE ATTORNEY       GENERAL        OF TEXAS
                        AUSYIN




Eon. WI K. YraQlaln
CriminaL Dlsbriat Attorney
Nllliamaon county
Gaorgetown,Texas
Dear Sir:
                      Oglnion    No.   O-2022    n




                                             aessaty ror a person
                                              ed Federal liaanea'to
                                              th the Ccuumlssloner of
                                                ba approved by him
                                           or $lOOOg and in this
                                            is 5.tnaaaesary for him
                                            e Gommlssionerthe $5.00
                                            giatered as a PubI. Dot-

                                  receipt of your Letter of
                                  opinion of this department

                           alPan's Civil Annotated Statutea,

                     efining aOttOd elassera, All
                   6 State, who #hall hareaf'ter
                    T the publla, or who shall
                     or aause to be issued, a re-
     oeipt ar tiaket for Q&ton, and plaaa on said
            ,thagrade of said aotton,whl&h said
     tialrrat
     tiokat la intendad Sor tha usa of the publfa
     In being and selling said aotton, shall be
     known as Publio Ootton Olassera and bafora
Aon, W. I(.MoClain, Page 2


    entering upon suah duties, shall ocmply with
    the provision8 of this Aot. After oomplying
    with said provisions,such Claasers ahall be
    known aa RegiateredPublic Cotton Glasaera.
    Claaaers as herein referred to shall inolude
    every peraon, or persons vrhc shall grade or
    staple ootton.
        "Sea. 2. Qualifioations,All Fublio Cot-
   ton Olaaaera shall ~Surtiish
                              evidence OS their
   good moral oharaoter, and, aa evidanoe of
   their qualifioationsas Cotton Olasaera, they
   shall be required to obtain from tne Secretary
   of Agriodtur8 of the United States, a lioense
   to grade or staple aotton and to oertify the
   grade and staple thereof in aooordanoe with
   the orfioial Gotton standards of the United
   States Cotton Standards Aot, and Pile with the
   Commissionerof Agrioultureof this State, hare-
   after oalled the *Commissioner*a duplioato
   thereof.
        wSea, 3.  Bond. Before any auoh licensee
   shall issue a certifloats of olasSiSioationin
   this State, except as provided in United States
   Cotton StandardsAot, he shall tile a bond with
   the Commissioner to be approved by him, in the
   sum of One Thousand ($l,OOO.OO)Dollars, whioh
   bond shall be ao oonditioned as to bind its nmk-
   er and his sureties to guaranteeas approximately
   oorreot, hia work in olasaing and stapling ootton.
   It shall alao bind the maker and hia sureties to
   promptly indemnify any person who may sustajn
   Sinanoialloaa by reason OS any false olass or
   staple he may make or by reason OS any untrue or
   mialaading oertifloate issued by him or under
   his authority,with intent to defraud. Suoh
   bonds shall be payable to the state of Texas Sor
   the use and benefit OS any person or persons who
   may be dainangedby the breaoh of its oonditions,
   but it shall not be neoessary to join the State
   in any suit on any suoh bond, the venue OS auoh
   ault on any suoh bond shall be that of the general
   venue by suit or otherwise, the Commissionernmy, by
Hon. W, K. IhoClaln,   Page 3


      written notioe to the maker, require suoh im-
      pairments to be made good. IS any suoh impair-
      ment is not made good, to the satisfactionof
      the Commissioner,within a reasonable time
      after notioe,whiohtilte shall in no event,
      exceed thirty (30) days, auoh bond shall be-
      oome null and void.
           wSeoI 4. Raoh Public Cotton Classer in
      this State shall keep a oomplete rsoord of oot-
      ton classed and for whom olaaaed, in a ,i:ell
      bound book, and shall issue a oertifioateto
      each person showing the olasa and other grade
      of the ootton classed by him. He shall also
      keep on hand, a set of the Unised States Stand-
      ards or grades and staples and his books,
      reoords and standards shall be open to inspeo-
      tion of the public at all reasonablehours.
           T3eo. 5. Berm 0s reoelpts ana reooras.
      It shall be the duty of the Commissioner to
      presorlbe all forms of reoeipts, oertifioates
      and reoords of vihateverdesoriptionneoessary,
      but all suoh reoeipts, oertiiioatesand forms
      shall be drawn in oomplainoewith t&is Aot.
      He shall presoribe suoh rules and regulations
      as he shall deem proper, not in oonfliotwith
      any provisionshereof. The Oommiaaionershall
      have power and authorlty and it shall be his
      duty to enforce the provisionsof this Aot,
           "sea, 6. Feea. Before any Pub110 Cotton
      Classer is registeredunder this law, he shall
      gilg;r to the Commissionera-fee of Five ($5.00)
               said See shall be paia annually elong
      with td renewal of his said bond,.suoh See to
      be depositedin the State Treasury to the credit
      of the general revenue.
           "S80. 7. Risht. All Registered Public
      Cotton Olassers shall have the right, at any .
      time within this State, to engsge in the busi-
      ness of Publio Cotton Classers and ehall be au-
      thorized to olass and staple ootton generally,
      and to oharge for their aervioesI A oertiSioate
Hon. W. K. MaDlain, Page 4


     of alaeaifiaationof aotton issued by any per-
     son or persons under authority of this Act,
     shall be aaaepted in all the aourts of this
     State, as prinm faoie evldenae of the facts
     stated therein.
          "Sec. 8, Rights to olass own cotton.
     This Aot shall not affect the right of anyone
     to olass his own aotton or of any ootton buyer
     or other person to class cotton purchased by
     him for himself, or purchased for another,
     but applies to all other persons who engage
     in the business of olaesing cotton for the
     public or of Issuing reoeipts and tickets
     thereforwith the grade thereon, for the use
     of the public, a3 herein above provided,
          Y5eo. 11. Collectionsand appropriat5ons.
    All moneys so collected shall be paid over by
     the Commissioner60 the State Troasurer and
     shall be placed in the General Fun6 of the
   ' Stateaw
          The penalty provided for the faibure to oomply
with Article 5679a, supra, is found lnthe Penal Code
as Artiale 1027a whiah reabs, in part, as fo&lows:
          Wereaftei?no person shall be permitted
     to engage in the businessa8 Publio Catton
     Classer, classing and stapling ootton for the
     publio or issuing reoeipts and tiokets there-
     for, wjth.the grade thereon, for the use of the
     publio, a8 herein above provided, without oom-
     plying with the provisions of this Aot. Any
     one violating any of the provisions of.this Act,
     shall be deemed guilty of a mledemaanor and
     upon oonviation,shall be punished'bya fine
     in any sum not less than Twenty-Five ($25.00)
     Do;p;;, and not more than Two Hundred ($200.00)
             .
          " . . .I,

          Sections 51a, 5ib, 53 and 60 of the Cotton
Standard Aot, oh. 2, title 7, U.S.C.A., read a8 follows:
Hon. ‘iJ.
        K. Raglain, Page 5

     "8,51a. KX?E:X!jION
                       OF CLMSPIC~~TIiN FACILITIES
     TO COTTON GROKERS
          The Secretary of Agrioulture 18 requested
     to extend to cotton growero fooilities for the
     classificationof ootton authorized in this
     ohapter, with such supervisionof lioensed
     alansifiersas ho shall deem neaesaary under
     authority of chapter 14 of Title 2.0,"



          Further to carry out the purposes of this
     ohapter the Secretary of Agriculture is author-
     ized to issue to any qualifiedpere!on,upon presen-
     tation 0r satisfactoryevidence of oompetency,a
     license to sample cotton. Any suoh license may
     be suspended or revoked by the Seoretary of Agri-
     culture v?heneverhe is satisfiedthat such lioensee
     is inoompetentor hae knowingly or carelessly
     sampled cotton iproperly, or has violated any pro-
     vision of said ohapter or the regulationsthereunder
     so far as the same may relate to him, or has used his
     license, or allowed it to be used, for any improper
     purpo90, The Searetary of Agrioulture may prescribe
     by regulationthe oonditions under whioh licenses
     majrbe issued hereunder, and may require any licennod
     sampler to give ‘bondfor the faithful performenoe
     of his dukies akldfor the protection of p,ersonsaf-
     fected thereby and i::.y
                            presaribe the oonditionsunder
     which ootton shall be sampled by licensed samplers
     for the purpose of olasslfic~iticnby offioers of the
     Department of Agrioultufe,or by liaensed aotton alas-
     sifiers.n
     n8 53. LICENSING CLASSIFIXR~;   REVOCATICJN   ARD SW-
     PKK319N OF,LZXRSE
          The Searetary of Agriculturemay, upon presen-
     tation of satisfaotoryevidence of competency,issue
     to any person a lioenee to grade or otherwiseclaasi-
     fy cotton and to oertifioatethe grade or other olass
     thereof in aocordamoewith the offioial ootton standards
     of the United States. any such lioense may be sus,pended
     or revoked by the Setiretaryof Agrioulturewhenever he
     is satisfied,after reasonable opportunityafforded to
     the licensee for a hearing, that suah liC0nS6e is in-
     competent orhas knowingly or oareleeslyolae8ified
     ootton improperly,or has violated any provision of
     this ohapter or the regulations thereunder30%~ as the
     same may relate to him, or has used his liaense or al-
     lowed it to be used for any improper purpose. Pending
Hon. Vi.II.McClati, Page 6


     investigationthe Secretary of Agriaulture,whenever
     he deems neaessary,may suspend a lioense tompornrily
     wlthcut a hearinS."
     *,8 60.     PENALTILS FOR VIOLATICiN
          (a) Any person who shall knowinglyviolate any
      rovisix of seotionn 52 or 59 of this ehapts;, or
     Pb) any person licensed uner this ahapter who, for
     the purposes of or in acnneation  with any transaation
     or shipment in aommeroe, shall knovringly  olassify cotion
     improperly,or shall knowingly falsify or force any
     oertifioateof classifioztion,or shall aooept money
     or other consideration,either directly OS Indireo~Lly,
     for any neglect or improper performanacof duty as such
     licensee,or (c) any person who shall k~owi:zSly   influence
     improperlyor attempt to influence improperlyany person
     licensed under this chapter inths performx~oeof his
     dutlea as suoh liosnseo relating to any transaatlon
     or shipment in commeraa, or ((I):Inyperson who shall
     foroibly assault, resiSt,   iP?pQ,de,
                                        or interfere with or
     influenceimproperlyor attempt to influsnoe improperly
     any person employed under this chapter inthe performanusof
     his duties, shall, upon conviotion thereof, be deemed
     guilty o? a misdemeanorand shall be fined not exoeed-
     ing $1 000, or imprisonednot exceeding six months, or
     both, in the disaretiQn of the oourt."
          The penalty set out in 8 60, supra, applies to vio-
lation under the Federal Cotton Standard Aot and has no appli-
aation to offenses o'ommittedunder the State Aat regulating
publio ootton classers. Likewise, the penalty provided for
the failure to o.mply with Artiole 5679a, supra, does not ap-
ply to offenses aommittedunder the Federal CoLton Standards
Aot, but applies only to offenses oommittadunder the State Act.
               Section 2 of Article 5679a, supra, speoifioally
provides:
          *All Public Cotton Classers shall furnish
     evidenoe of their good moral character,  and, as
     evidenae of their qualific;ltiuna as Cotton Classors,
     thoy shall be required to obtain from the Secretsry
     of Agriaulture of the United StatQs, a liosnse to
     grade or staple ootton and to oertify the grade and
     staple thereof in aooordanoe with the official cot-
     ton standards of the United~StatesCotton Standards
     Act, . . .,"
Hon. W. K. MoClain, Page 7


therefore, your first questivn is respectfullyanswered in
the affirmative.
            aeotion 3 of   ArLPIUfCle 5G79a,   supra, SpeCifiOSlly
providesa
          "Before any suoh lioensee shall issue a cer-
     tificate of claaoifia~tionin this State, except as
     provided in United States Cotton StandardsAct, he
     shall fils a bond xiih the Commissionerto be ap-
     prov;:d8y him, inthe sum of One Thousand ($l,OOO.OO)
     Dollars, . . . n
         Seotisn G of the above mentioned Aat specifiaally
provides, that:
          "Defore any Publio Cotton Claa33r is ro@s-
     tored under this Law, he nhail pay over to the
     Commissiznera fee of Five (@.OC) Dollars, said
     fee shall be paid annually alone with the renewal
     of his said bend, suoh fee to be deposited in the
     State Treasury to the credit of the general revenue."
          In view of the foregoing statutes you are respeat-
fully advised that it is the opinion of thls department that
your seoond question should be answered in the affirmative
and is so answered,
          Trusting that we have adequately answered your in-
quiries, we remain
                                           Youra very truly
                                      ATTORhTEYGENERAL OF TEXAS

                                      By (S) Ardell Williams
                                                Ardell Williams
                                                       Assistant

APPROVED MAR 9, 1940
(S) Gerald C. Mann
ATTORXEY G&NMAL OF Ti!XAS                                APEROVED
                                                      Opinion Committee
                                                          By BiiIB
                                                          Chairman